                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             Case No.: 5:18-cv-00463-D

 U.S. EQUAL EMPLOYMENT                          )
 OPPORTUNITY COMMISSION,                        )
                                                )
        Plaintiff,                              )
                                                )
 and                                            )
                                                )
 MATTHEW ELLIOTT,                               )                CONSENT
                                                )            PROTECTIVE ORDER
       . Plaintiff-Intervenor                   )
                                                )
                v.                              )
                                                )
 SOFTPRO, LLC,                                  )
                                                )
~~~D~efi_e_nd_a_n_t.~~~~~~~~~)


       The parties move the Court for entry of this Consent Protective Order. This action arises

out of alleged disability discrimination in employment requiring the production and use of

employment records, medical files, and other confidential information. This Consent Protective

Order is necessary to expedite the flow of discovery materials, facilitate the prompt resolution of

discovery disputes and disputes concerning confidentiality, protect certain materials designated as

confidential ("confidential materials"), and ensure that protection is afforded only to material so

designated. For good cause shown,

IT IS HEREBY ORDERED THAT:

       1.      General Scope of the Agreement. This Consent Protective Order shall govern

certain documents and other material produced in response to any discovery request or other

request for information by Plaintiff, Plaintiff-Intervenor, and Defendant in this action, all

information contained therein, and all copies, excerpts or summaries thereof, specifically
including, but not limited to, answers to requests for admissions, answers to interrogatories,

responses to requests for production of documents and documents produced in accordance

therewith, documents subpoenaed in connection with depositions and any deposition transcript or

portion thereof as to which protection is sought in accordance with this Agreement. The following

documents and/or information may be designated as "Confidential" pursuant to this Order: (a)

medical records or other health-related information; (b) personal information about Defendant's

employees, including but not limited to: social security numbers, tax information, personnel

records, and health insurance information; and (c) confidential or proprietary business and personal

information, including but not limited to, income tax returns, balance sheets, profit and loss

statements, and business communications regarding Defendant's company operations, its

customers, or its employees. The parties expressly agree that they may meet and confer regarding

additional categories of Confidential information and treat such documents and information as

Confidential without requiring modification of this Order by the Court.

       2.      Designation as Confidential. Any party producing or furnishing information of

any nature to another party, to the Court, or at a deposition in connection with this litigation, may

designate as "Confidential," in accordance with the procedures set forth herein, any such

information, document or part thereof, interrogatory answer, response to request for admissions,

deposition testimony, excerpts and summaries of such information, or other materials as set forth

in Paragraph 1 of this Agreement. Such designation shall be made at the time the information in

produced or furnished, or at a later time as provided herein.

       3.      Procedure for Designating Information as Confidential. Parties may designate

confidential materials in the following manner:




                                                  2
           (a)        In the case of documents or other written materials, by affixing to each

    page of every such document, at the time of production, the word "Confidential" by

    stamp or other method which will make the word conspicuous;

/
           (b)        In the case of answers to interrogatories, designation shall be made by

    placing the word "Confidential" adjacent to or at the end of any answer deemed to

    contain confidential information. Alternately, answers deemed to contain confidential

    information may be bound separately and marked with the word "Confidential";

           (c)        In the case of depositions or other pretrial testimony in this action by the

    parties or any of their officers or employees, by a statement to that effect on the record by
                 ,.
    counsel for the party who claims that confidential material is about to be or has been

    disclosed. Unless the parties intend to designate all of the infomiation contained within a

    particular document or deposition testimony as confidential material, counsel for that

    party should indicate in a clear fashion the portion of the document or testimony which is

    intended to be designated as confidential.;

           (d)        Within fourteen,04) days after receipt of the transcript of deposition or

    other pretrial testimony, a party or witness may designate portions of the transcript as

    "Confidential" and inform counsel of record in writing of such designation

           4.         Restricted Use of Information.

           (a)        Documents/information designated as "Confidential" pursuant to

    paragraphs 1 through 3 of this Order shall be used solely for the purposes of this action

    and shall not be disclosed to any person except the following individuals:




                                                3
                      -(i)      the Court (inc.luding the Clerk's office, stenographic reporters and

               videographers, engaged in such proceedings as are necessary to the preparation

               for trial and trial of this action);

                       (ii)     counsel for the parties, their staff members, their professional and

               para-professional employees;

                       (iii)    any experts or service contractors (i.e., court reporters or outside

               photocopying or imaging services) associated by the parties regarding this action;

                       (iv)     the parties, including officers, managers, and employees of a party

               who have a need to know the information for purposes of this litigation; or

                        (vi)    by mutual consent.,

               (b)     Documents produced pursuant to this Order shall not be used for any

       purpose other than evidence in this litigation and may not be disclosed under any

       circumstances to anyone not connected withrthis action as a party, witness, counsel,

       consultant, staff person or court personnel. Specifically, use of confidential material

       during the trial of this action or in any hearing in connection with the disposition of this

       matter by any party shall in no way permit the use of such material for or in connection

       with any other lawsuit, action, hearing or proceeding, without further order of the Court,

       express agreement by both parties, or pursuant to a subpoena. -

       5.     Acknowledgment of Agreement. All persons to whom confidential material is

disclosed pursuant to paragraph 4 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to ensure that persons authorized to receive

confidential material pursuant to paragraph 4 of this Order have knowledge of the terms of this




                                                      4
Order and agree to be bound by them. Any persons breaching the provisions of this Order are.

subject to the contempt powers of this Court.

       '6.     Inadvertent Disclosure. In the event a party inadvertently produces materials

which should have been, but were not, marked ."Confidential," the party may designate such

materials as "Confidential" by notifying counsel of the error and producing the documents again,

with the "Confidential" designation, prior to the expiration of the discovery deadline set by the

Court. The parties will then treat these documents as if they had been marked "Confidential"

when they were first produced.

       7.      Use of Confidential Materials in this Case. Nothing in this Agreement shall prevent

or impair the use by a party of confidential materials as set forth in paragraphs 1 through 3 of this

Agreement in proceedings in this litigation, including motion papers, affidavits, briefs, other

papers and depositions filed with the Court or at any deposition, or hearing, conference, or trial

before the Court so long as confidentiality of such information is protected as provided herein. To

the extent any confidential material is filed with the court, counsel filing the confidential material

shall file it under seal accompanied by a motion to seal in accordance in accordance with Local

Civil Rules of Practice and Procedure Rule 79.2 and the Court's Case Filing Administrative

Policies and Procedures Manual, Section V.I.4. The motion to seal may be filed without a

supporting memorandum only if the filing party can cite a statute, rule; standing order or court

order that requires the filing to be sealed. Absent such authority, the filing party must submit a

supporting memorandum that specifies:

               (a) The exact document or item, or portions thereof, for which the filing under seal

       is requested;
                       '                                                            '
               (b) How such request to seal overcomes the common law or the First Amendment



                                                  5
       presumption to access;

               (c) The specific qualities of the material at issue which justify sealing such material,

       taking into account the balance of competing interest in access;

               (d) The reasons why alternatives to sealing are inadequate; and

               (e) Whether there is consent to the motion.

In addition to the motion and supporting memorandum, the filing party must set out findings

supporting these specifications in a proposed order to seal.

       8.      Challenging Confidentiality. Acceptance by a party of any information, document

or thing identified as "Confidential" pursuant to this Order shall not constitute a concession that

the information, document or thing is confidential material. Counsel for the parties shall serve

written notice of any objections to specific designations upon the other party within twenty (20)

days of receipt of such information, documents or things. Counsel shall first attempt to resolve

any disputes of confidentiality between themselves. If Counsel are unable to agree on any such

issue, counsel seeking protection of a document must bring the issue before the Court within

twenty (20) days of receipt of any written notice of any objections. No disclosure of such

inforrriation shall occur pending resolution of any dispute un~er this paragraph.

       9.      Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party's counsel, move for an order relieving it of the provisions

of this Order-for good cause shown. All parties retain the right to apply to the Court for an order

affording additional" protection to confidential materiaLas the circumstances may warrant.

Nothing contained herein shall prevent a party from seeking modification to this Order.

       10.     Disclosure.



                                                  6
               (a)     Nothing contained herein shall prevent a party from disclosing, revealing

       or using any documents, material or other information which is already lawfully in the

       possession of that party or which that party lawfully obtains from any source other than

       the opposing party, and this Order shall not otherwise apply to such documents, material

       or other information.

               (b)     Nothing in this document shall prevent any party from producing any

       document or information in his, her, or its possession in response to a lawful subpoena or

       other compulsory process, provided that notice shall be given to the other party prior to

       the date that the party subpoenaed is required to respond to the subpoena or other

       compulsory process in which materials designated confidential are sought.

       11.     Return of Confidential Information.      Within ninety (90) days of the ultimate

disposition of this matter, the parties agree to dispose of or secure, any and all documents in their

possession or control containing information which is the subject of this Order, including without

limitation, any copies or excerpts of such documents. Counsel for the parties may retain one copy

of all documents to be kept in counsels' files and otherwise subject to the terms of this Order.

       12.     Modification of the Agreement. In the event of further proceedings in this action,

if any of the parties hereto believe that this Agreement unreasonably impedes discovery to a

party or the use of information discovered from a party for purposes of this litigation, or provides

insufficient protection regarding discovery materials produced by a party, such party may serve

notice upon the parties and request the Court modify this Agreement.

       13.     Protection of Copies. All copies, extracts or summaries prepared from

confidential materials produced hereunder shall be subject to the same terms of this Agreement




                                                 7
as the confidential material from which such copies, extracts or summaries were prepared, if

properly designated.

       14.     Notices. Notice required under this Agreement shall be in writing and provided to

the attorneys for the parties listed below. Notice to the parties shall be adequate if given solely

to the parties' counsel ofrecord.

       15.     Effective Date.    Th~s   Agreement shall be effective immediately and shall survive

the conclusion of this lawsuit.



       IT IS SO ORDERED.

Dated this~ day of __l'f._.,--o---' 2019.

                                                           t~-+
                                                            B:JOS,
                                                        Robert          Jr.
                                                        United States Magistrate Judge




                                                    8
AGREED TO:

EQUAL EMPLOYMENT                     Isl J. Allen Thomas
OPPORTUNITY COMMISION                KEVIN S. JOYNER (N.C. Bar No. 25605)
                                     J. ALLEN THOMAS (N.C. Bar No. 40119)
LYNETTE A. BARNES                    OGLETREE, DEAKINS, NASH, SMOAK &
Regional Attorney                    STEWART, P.C.
Charlotte District Office            4608 Six Forks Road, Suite 1100
                                     Raleigh, North Carolina 27609
YLDA M. KOPKA                        Telephone: (919) 789-3177
Supervisory Trial Attorney           Fax: (919)-783-9412
Charlotte District Office            Email: Kevin.Joyner@ogletree.com
                                     Email: allen.thomas@ogletree.com
Isl Holly Stiles                     Attorneys for Defendant
HOLLY STILES (N.C Bar No. 38930)
Trial Attorney
Raleigh Area Office
434 Fayetteville Street, Suite 700
Raleigh, NC 27601
Telephone: (919) 856-4148
Fax: (919) 856-4156
Email: holly.stiles@eeoc.gov
Attorneys for Plaintiff


Isl Charles E. Monteith, Jr.
Charles E. Monteith, Jr.
(NC Bar No. 9368)
MONTEITH LAW, PLLC
9121 Anson Way, Suite 200
Raleigh, NC 27615
Telephone: (919) 987-7052
Fax: (984) 777-5435
Email: charles@monteithlawnc.com
Attorneys for Plaintiff-Intervenor




                                       9
